       Case
        Case3:14-md-02516-SRU
             3:14-md-02516-SRU Document
                                Document879-4
                                         880 Filed
                                              Filed01/06/21
                                                    12/06/20 Page
                                                              Page12ofof23



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

                                                   )
IN RE AGGRENOX                                     )
ANTITRUST LITIGATION                           Docket No. 3:14 MD 2516 (SRU)


THIS DOCUMENT RELATES TO:

ALL END-PAYOR CLASS ACTIONS



                   ORDER APPROVING DISTRIBUTION OF
             SETTLEMENT FUND, APPROVING PAYMENT OF CLAIMS
            ADMINISTRATOR, APRROVING LATE-FILED CLAIMS, AND
              AWARD OF ATTORNEYS’ FEES FROM SET ASIDE FUND

       Pursuant to this Court’s Order Granting Final Judgment and Order of Dismissal

Approving Indirect Purchaser Settlement And Dismissing Indirect Purchaser Class Claims

Against Boehringer And Teva [Doc. No 821] and specifically ¶19 which provides: “The Court

retains exclusive jurisdiction over the Settlement and Settlement Agreement as described

therein, including the administration and consummation of the Settlement, and over this Final

Order and Judgment”, and after review and consideration of Class Counsel’s motion for approval

of the proposed distribution of the settlement fund, approval of the charges by A.B. Data, Ltd.,

approval of late-filed claims, the Declaration of Eric J. Miller of A.B. Data, Ltd., the approved

Claims Administrator, and of the motion of Class Counsel for an award of attorneys’ fees from

the Set Aside Fund;


       IT IS HEREBY ORDERED:


           1. The proposed distribution of the settlement fund to eligible members of the class

              is approved.
      Case
       Case3:14-md-02516-SRU
            3:14-md-02516-SRU Document
                               Document879-4
                                        880 Filed
                                             Filed01/06/21
                                                   12/06/20 Page
                                                             Page23ofof23



          2. The charges of A.B. Data, Ltd. in the sum of $215,777.60, are approved and shall

              be paid from the settlement fund;

          3. The late filed claims reflected on Exhibits E and K to the Declaration of Eric J.

              Miller are approved to be eligible and shall be included for purposes of

              participation in the distribution of the settlement fund;

          4. Class Counsel’s request for an award of attorneys’ fees to be paid from the Set

              Aside escrow fund is granted and $535,000 shall be paid upon entry of this Order.


Dated: January 6, 2020
       Bridgeport, CT
                                                    SO ORDERED:

                                                    /s/ STEFAN R. UNDERHILL
                                                    Stefan R. Underhill
                                                    United States District Judge




                                               2
